Citation Nr: 0310089	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-37 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral palmar warts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
January 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which declined, in pertinent part, the veteran's 
application for an evaluation in excess of 10 percent for his 
service-connected bilateral palmar warts.


REMAND

The veteran is seeking an increased rating for bilateral 
palmar warts.  In September 2002, the Board initiated further 
evidentiary development that has now been completed pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
However, following completion of development but before the 
case came before the Board for final appellate review, the 
U.S. Court of Appeals for the Federal Circuit (Court of 
Appeals) issued its decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 02-7304, -7305, -7316 (Fed. 
Cir., May 1, 2003).  In that decision, the Court of Appeals 
invalidated 38 C.F.R. 19.9(a)(2) insofar as it allowed the 
Board to obtain evidence and decide an appeal considering 
that evidence when it was not considered by the Agency of 
Original Jurisdiction (AOJ) and when no waiver of AOJ 
consideration was obtained.  See 38 C.F.R. § 20.1304 (2002).  
Because of this Court action, the Board has no jurisdiction 
to adjudicate this appeal prior to consideration of the new 
evidence by the RO.  A remand is required in order to 
accomplish RO consideration.   

Thus, the case is remanded for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Veterans 
Claims Assistance Act (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

2.  The RO must review the claims folder, 
to include the newly obtained evidence, 
and issue an SSOC concerning the issue of 
entitlement to an evaluation in excess of 
10 percent for bilateral palmar warts.  
The Board asks that the provisions of 
VCAA and the pertinent recently revised 
provisions of the Rating Schedule be 
detailed in the SSOC.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



